
	

114 HRES 281 IH: Expressing the sense of the House of Representatives regarding the success of Operation Streamline and the importance of prosecuting first time illegal border crossers.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 281
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Gosar (for himself, Mr. Franks of Arizona, Mr. Duncan of Tennessee, Mr. DesJarlais, Mr. Schweikert, Mr. Smith of Texas, Mr. Olson, Mr. Kelly of Pennsylvania, Mr. Brooks of Alabama, Mr. Rice of South Carolina, Mr. McClintock, Mr. Mulvaney, Mr. Nugent, Mr. Weber of Texas, Mr. Duncan of South Carolina, Mr. Sessions, Mr. Barletta, and Mr. Jody B. Hice of Georgia) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the success of Operation Streamline
			 and the importance of prosecuting first time illegal border crossers.
	
	
 Whereas the Border Patrol’s Yuma Sector has long grappled with the crossing of illegal aliens and has seen illegal traffic decline precipitously from the early 2000s to the present;
 Whereas a combination of increased manpower, technology implementation, and the delivery of appropriate consequences have resulted in gains in border security in the Yuma Sector;
 Whereas a key to the success in the Yuma Sector has been the implementation of Operation Streamline, a program established in 2005 that was described by former Department of Homeland Security Secretary Janet Napolitano as a DHS partnership with the Department of Justice, … a geographically focused operation that aims to increase the consequences for illegally crossing the border by criminally prosecuting illegal border-crossers.;
 Whereas known for its zero-tolerance approach, the Yuma County Sheriff’s Office cites 100 percent prosecution of illegal border crossers as a shared goal of a partnership including Federal, State, and local law enforcement agencies;
 Whereas among the various consequences delivered to illegal crossers by the Department of Homeland Security, Operation Streamline is associated with a recidivism rate that is well below average and has seen a steady decrease in recidivism in recent years;
 Whereas the United States Attorney’s Office for the District of Arizona will reportedly no longer be prosecuting those apprehended crossing the border illegally for the first time; and
 Whereas according to the Sheriff of Yuma County, Operation Streamline had a deterrent effect in Yuma County, which gained a reputation as an area to avoid crossing into because if caught, you were assured to go to court and possibly face penalties, but now the program has been severely diluted.: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that— (1)gains made in border security in the Yuma Sector and positive trends in recidivism rates are of critical importance to those living and working in the border region and to the Nation as a whole;
 (2)refusing to prosecute first time illegal border crossers under Operation Streamline will jeopardize border security gains;
 (3)the border security steps that have led to some measure of improvement on the border, such as the historical implementation of Operation Streamline, should be preserved; and
 (4)the executive branch should immediately remove any issued or related prohibition, policy, guidance, or direction to cease prosecuting first time illegal border crossers under Operation Streamline.
			
